UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1304



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-03-4010-3)


Submitted:   June 23, 2004                  Decided:   July 1, 2004


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curlee Sherman seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.      The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Sherman that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Sherman failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Sherman has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED


                                - 2 -